Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s amendment filed 12/16/2020 has been received and entered.  No claim amendments were filed, and claims 11 and 20 were cancelled previously.
Claims 1-10, 12-19, 21-22 are pending and currently under examination.

Priority
This application filed 9/17/2014 is a CIP of applications 13/952761, filed 7/29/201; and is the parent to PCT/US15/48082, filed 9/2/2015 (no evidence of a 371 National stage filing processed); and related to PCT/US14/27582 (now ABN; no evidence of a 371 National stage filing processed) through parent 13/952761; which is a Continuation of 13/834830.
	No comment was made by Applicants regarding the summary of priority.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Response to Applicants’ arguments
In the last action, the claim limitation ‘massive parallel sequencing instrument’ and/or ‘MPS instrument’(MPS)  was evaluated under the three-prong test set forth in MPEP § 2181, subsection I, under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Applicants argue that the claims should be viewed in light of the teachings of the specification and the usage of the term in the art, and that the term “MPS instrument” would be understood and the scope of claim could be apprised by a person of ordinary skill in the art.
Upon review of the art of record, Applicants arguments and the disclosure provided by the specification, it is agreed that the term “MPS instrument” and scope of the term is clear, and would be understood by the skilled artisan to encompass a broad range of devices capable of being used in the claims to obtain text strings representing nucleotide sequence reads and encompassing and directed to those instruments known and used in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-10, 12-19, 21-22 stand rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (Sequence analysis and characterization of stutter products at the tetranucleotide repeat locus vWA, 1996), Reiss et al (The effect of replication errors and the mismatch analysis of PCR amplified DNA 1990), Bornman et al (Short-read, high-throughput sequencing technology for STR genotyping, published online April 2012), Gymrek et al. (lobSTR: A short tandem repeat profiler for personal genomes April 2012, cited in IDS) and Quail et al. (A tale of three next generation sequencing platforms: comparison of Ion Torrent, Pacific Biosciences and Illumina MiSeq sequencers, 2012).
Response to Applicants’ arguments
Applicant provides the requirements of a 103 analysis and that every element of the claim must be provided in the prior art.  Applicants note that the claims recited ‘comparing the plurality of text strings to one another’ and can be differentiated from comparing to an external reference often called ‘alignment’.  It is argued that none of the cited references teach nor suggest this limitation.  Applicants’ arguments have been fully considered, but not found persuasive.
For claim interpretation, initially it is noted that the third step of “selecting” a second plurality text strings generated by the MPS instrument appears to require alignment of the first plurality of sequences to a reference sequence such that similar sequences relative to a ‘target locus’ can be selected or obtained for further analysis.  For example, ‘alignment’ appears in the specification in [0034] stating: “It will be appreciated that the exact-matching scheme in block 110 will result in an abundance count (i.e., a number of occurrences) for each even slightly different nucleotide sequence. For instance, where a text string represents a nucleotide sequence containing a SNP, 920006-225960-11-the allelotyping method 100 will independently count this unique text string Gymrek et al. was cited for the analysis of STR using data from MPS, and provide a detailed discussion on the importance of alignment in the analysis of reads which provided for the methodology performed by lobSTR in the analysis of STRs and in Fig 2 illustrates the comparison of reads one to another and to a reference for two different STR that were present in the sample identifying the STR differences and sequence string differences in size (fig 2 reproduced below).

    PNG
    media_image1.png
    240
    304
    media_image1.png
    Greyscale

In addition, in the basis of the rejection several references were cited to demonstrate that amplification can results in variation of the amplification products, and Bornman et al. was noted for the teaching to provide a heuristic decision model based on Fisher’s Exact Test was applied to evaluate the magnitude of reads mapping to each allele which is consistent with the broadly claimed invention. In Bornman et al, a probability score was generated for each allele based on: (i) the number of reads mapping to the allele, (ii) the total number of reads mapping to locus, (iii) the number of reads aligning to the genome, and (iv) the total number of reads generated for a particular sample, and appears to provide for a comparison step that results in the quantification of the reads for a given allele in read data set.  Applicants indicated in the remarks that this argument is sufficient and that other arguments are held in abeyance, however given the breadth of the claims in light of the teachings of the specification, it appears that individual references like Bornman and Gymrek provide for the comparison of reads one to another, and as a whole given the knowledge that different method of PCR and sequence result in a level of artifacts being introduced into the read data (string text as set forth in the claims as data), there is a clear expectation that artifacts/errors would be present in the read data and dependent on a variety of factors encompassed within the breadth of the claims would clearly appreciate that these is maintained.
Basis of the previous rejection of record
Independent claim 1 requires the steps of using a PCR amplification process to produce a particular locus (dependent claims 3 and 5 indicate that the locus can be a STR or SNP), use of MPS to obtain sequence reads representing the amplified nucleic acid in the sample, then compare the sequence reads by aligning them and quantifying the number of reads that are homologous to each other, and finally determining using the number of unique reads, in particular the reads representing the highest abundance to provide a relative amount of noise represented by the reads to provide a method detection limit.  In view of the specification, the first and second reads that are obtained and analyzed are: for the first read set the total number of reads that align with a given target (that was amplified); and for the second read set it is the subset of this total that represents total number of reads that are exactly the same (i.e. without any base errors) as the expected given target.
At the time of filing, it was known that PCR and sequencing could introduce a variety of issues based on stutter over repeats or lack of fidelity in base pairing during the amplification process.  For example Walsh et al. provide a detailed analysis of the issue of stutter in the analysis of STR.  Walsh et al. teach that the result is a relationship of stutter produce and the number of repeats where the ranges of allele size result in a range of stutter observed, as well as affected by the polymerase used.  Walsh et al. demonstrate that minor bands representing an artifact can be distinguished from that of the major band, and also teach that one possible et al. provide the teaching that the process of PCR can introduce errors in the resulting data, and that simply by determining the minor amount present (that is the ‘noise’ represented by the aberrant sequences), the true represented sequence can be determined and provide for a ‘detection level’ for a given method, specific primers, templates and methodology used, in particular for simple samples where there is knowledge and expectation of the allele being analyzed such that provided in the stutter of STR analysis.  Walsh et al provide a basis for a visual quantification, and do not specifically sequence the smaller band or any of the amplified sequence in a way that one could provide a representative number of clones/reads that adequately represent the quantity of sequences in each of these two bands.  Reiss et al. has been provided to demonstrate that many factors can affect the amount of errors that PCR can introduce and implications in statistical approaches for analysis and the expectation of thresholds for properly addressing the resulting data.  
Bornman et al. (Biotech Rapid Dipateches 2012) provides for methods of PCR amplification the use and comparison of several NGS platforms to demonstrate short-read length technology could be applied in determining alleles present in a sample, such as analysis of locus representing STR-typing analysis.  Bornman et al. provide a detailed analysis of the read data with respect to the starting sample, for example in STR profiling by NGS. Bornman et al. provide a heuristic decision model based on Fisher’s Exact Test was applied to evaluate the magnitude of reads mapping to each allele. A probability score was generated for each allele in the in silico genome based on: (i) the number of reads mapping to the allele, (ii) the total number of reads mapping to locus, (iii) the number of reads aligning to the in silico genome, and (iv) the et al. provide a discussion of the importance of accuracy ant that the high number of reads allowed for a high level of stringency in accurately calling alleles, noting known issues with stutter and sequencing errors that can occur in the steps used to obtain the read data (see also Table 3).  Gymrek et al. provide a similar analysis for the analysis of STR using data from MPS, and provide a detailed discussion on the importance of alignment in the analysis of reads which provided for the methodology performed by lobSTR in the analysis of STRs.  Several filters were tested, including BLAT which provided the top hit read data in the pipeline used to analyze samples.  Both Bornman et al. and Gymrek et al. provide analysis of STR, however the use of MPS to analyze SNPs was also known as evidenced by Quail et al. in the analysis of three different platforms of MPS.
Given the evidence and guidance of Walsh et al. demonstrate that minor bands representing an artifact can be distinguished from that of the major band, it would have been appreciated that the quantity would have been represented as differences in the number of reads represented in each, and it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to analyze and filter the reads in MPS wherein the more abundant band represents the unique sequence present in the sample that was amplified.   This analysis clearly applies to simple samples representing one allele or STR or SNP, however in mixed samples or the analysis of multiple alleles, while the analysis becomes more challenging, the principle remains the same, and given the guidance of Bornman et al. and Gymrek et al. the analysis can be adapted to MPS data with adequate coverage.  With the advent of MPS and whole genome sequencing and more generally the ability to use MPS to obtain  et al. and Gymrek et al.  As evidenced by Reiss et al. there are multiple factors that can contribute to the introduction of errors in the read data of amplified samples, however there would have been a reasonable expectation of success given the level of skill and knowledge as evidenced by the results of Bornman et al. and Gymrek et al. demonstrating the versatility of their analysis tools in physical and in silico analysis of mixed samples which would provide for the steps of using sequence read data to determine the error rate or expectation of ‘noise’ representing sequences that contain artifacts for a given specific workflow, target, primers and instrument.
            Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631